DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This Examiner’s Amendment was authorized by Applicant’s representative, Matthew M. Shaheen, on September 8, 2022 via a telephonic interview. 

The application has been amended as follows:

17. (Currently Amended) A vehicle safety system for helping to protect a vehicle occupant in the event of a frontal collision, comprising: 
one or more passive sensors for sensing a vehicle crash and providing crash signals in response to sensing the vehicle crash;
one or more active sensors configured to sense an object in the path of the vehicle and to provide active safety signals in response to sensing the object in the path of the vehicle;
a vehicle occupant protection device; and
a controller operatively connected to the one or more passive sensors and to the one or more active sensors, wherein the controller is configured to:
determine a passive safety crash mode classification in response to the crash signals received from the one or more passive sensors in response to an occurrence of a crash event;
determine an active safety crash mode classification in response to the active safety signals received from the one or more active safety sensors prior to the occurrence of the crash event;
determine an active safety confidence factor for the active safety crash mode classification;
determine a weighted crash mode classification as being the active crash mode classification in response to the active safety confidence factor exceeding a predetermined threshold confidence value;
determine the weighted crash mode classification as being the passive crash mode classification in response to the active safety confidence factor not exceeding the predetermined threshold confidence value;
determine the occurrence of a frontal collision in response to the crash signals; and
actuate the vehicle occupant protection device according to the weighted crash mode classification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664